PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-6681
MICHAEL AARON LITTLE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                    (CR-86-18-C; CR-87-19-C)

                       Argued: October 26, 2004

                      Decided: December 22, 2004

    Before WILKINS, Chief Judge, WILLIAMS, Circuit Judge,
    and Glen E. CONRAD, United States District Judge for the
        Western District of Virginia, sitting by designation.



Authorization denied to file a successive § 2255 motion; petition for
§ 2241 writ dismissed without prejudice by published opinion. Judge
Williams wrote the opinion, in which Chief Judge Wilkins and Judge
Conrad joined.


                             COUNSEL

ARGUED: Neal Lawrence Walters, Charlottesville, Virginia, for
Appellant. Douglas Scott Broyles, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
2                         UNITED STATES v. LITTLE
Carolina, for Appellee. ON BRIEF: Ethan Greene, Third Year Law
Student, UNIVERSITY OF VIRGINIA SCHOOL OF LAW, Appel-
late Litigation Clinic, Charlottesville, Virginia, for Appellant. Robert
J. Conrad, Jr., United States Attorney, Charlotte, North Carolina, for
Appellee.


                                 OPINION

WILLIAMS, Circuit Judge:

   In a case presenting several procedural conundrums, Michael Lit-
tle, a federal prisoner, appeals the district court’s denial of his motion
under former Federal Rule of Criminal Procedure 35(a) to correct an
illegal sentence.1 We construe Little’s Rule 35(a) motion as a request
to file a successive habeas petition under 28 U.S.C.A. § 2244 (West
1994 & Supp. 2004) and as a request for sentencing credit under 28
U.S.C.A. § 2241 (West 1994). We deny Little’s request for authoriza-
tion under § 2244 to file a successive motion under 28 U.S.C.A.
§ 2255 (West 1994 & Supp. 2004), and we dismiss Little’s § 2241
claim without prejudice for Little to refile in the proper jurisdiction.

                                      I.

   Michael Little is a federal prisoner with a long history of litigation
in this court.2 Little originally pleaded guilty to one count of posses-
   1
     Little was sentenced prior to the enactment of the United States Sen-
tencing Guidelines. He brought this motion under former Federal Rule
of Criminal Procedure 35(a), which is available to individuals whose
offenses were committed prior to November 1, 1987. See United States
v. Landrum, 93 F.3d 122, 125 (4th Cir. 1996). That Rule allowed an indi-
vidual to bring a motion to correct an illegal sentence at any time. Rule
35(a) currently provides that "[w]ithin 7 days after sentencing, the court
may correct a sentence that resulted from arithmetical, technical, or other
clear error." Fed. R. Crim. P. 35(a). Because this appeal deals only with
former Rule 35(a), our reference to Rule 35(a) in this opinion is to the
former Rule.
   2
     Prior to this case, Little had litigated five cases in this court relating
to his conviction and sentence. See United States v. Little, No. 01-6355,
                        UNITED STATES v. LITTLE                         3
sion with intent to distribute cocaine, in violation of 21 U.S.C.A.
§ 841(a)(1) (West 1999), on April 8, 1986, and was sentenced to ten
years imprisonment. The April 1986 conviction stemmed from the
seizure of 802.26 grams of cocaine and $87,740 in cash from Little’s
residence in Charlotte, North Carolina on January 10, 1986.

   Almost a year later, on March 2, 1987, Little was indicted, along
with fifteen other individuals, in a new forty-count indictment. Nine-
teen counts related to Little. Relevant here, Count One alleged that
Little violated 21 U.S.C.A. § 846 (West 1999), by engaging in a con-
spiracy to possess with intent to distribute cocaine from May 1985 to
April 1986; Count Thirty-Three charged Little with violating
§ 841(a)(1) by possessing with intent to distribute three and one-half
kilograms of cocaine on January 10, 1986; and Count Forty charged
Little with violating 21 U.S.C.A. § 848(a) (West 1999) by engaging
in a Continuing Criminal Enterprise (CCE) from May 1985 to April
1986. The cocaine charged in Count Thirty-Three was seized from the
residence of Gary Clark, one of Little’s associates and codefendants.

   Following a jury trial, on August 19, 1987, Little was convicted of
all nineteen counts in the indictment and sentenced to thirty years
imprisonment. The thirty-year sentence was to run concurrent with
the time he was already serving for the April 1986 conviction. Little’s
convictions and sentences were affirmed on direct appeal. See United
States v. Wingate, No. 87-5165, 1988 WL 83334 (4th Cir. Aug. 4,
1988) (unpublished).

   Since then, Little has filed numerous motions seeking post-
conviction relief. Although an extensive review of Little’s endeavors
is unnecessary, it suffices to note that the district court found the Rule
35(a) motion giving rise to this appeal, filed on June 17, 2002, was

2001 WL 574834 (4th Cir. May 29, 2001) (unpublished) (§ 2255
motion); Little v. United States, No. 99-6235, 1999 WL 587894 (4th Cir.
Aug. 5, 1999) (unpublished) (§ 2241 writ); United States v. Little, No.
97-6897, 1997 WL 592815 (4th Cir. Sep. 24, 1997) (unpublished) (Fed.
R. Crim. P. 35(a)); United States v. Little, No. 93-6823, 1994 WL 67860,
(4th Cir. Mar. 4, 1994) (unpublished) (§ 2255 motion); United States v.
Wingate, No. 87-5165, 1988 WL 83334 (4th Cir. Aug. 4, 1988) (unpub-
lished) (direct appeal).
4                        UNITED STATES v. LITTLE
Little’s seventh attempt at post-conviction relief.3 Little’s Rule 35(a)
motion alleged (1) that his convictions and sentences for both Count
One and Count Forty in 1987 were "illegal" within the meaning of
Rule 35(a) in light of Rutledge v. United States, 517 U.S. 292, 307
(1996) (holding that double jeopardy precluded conviction for both
conspiracy and engaging in a CCE when the conspiracy was used to
prove the CCE); and (2) that the Bureau of Prisons (BOP) violated the
Double Jeopardy clause by refusing to grant him sentencing credit for
the one year served between the 1986 and 1987 convictions.4 This lat-
ter claim was based on Little’s contention that the same cocaine was
used to support both his April 1986 conviction and Count Thirty-
Three of the 1987 indictment.

   On January 10, 2003, the United States District Court for the West-
ern District of North Carolina issued an order denying Little’s motion.
Despite Little’s denomination of the motion as one arising under
criminal Rule 35(a), the district court construed it otherwise, finding
that the claims were appropriately characterized as civil in nature. The
district court first held that Little’s request for one year of credit on
his sentence arose under 18 U.S.C.A. § 35685 and should be denied
because Little failed to exhaust his administrative remedies. The dis-
trict court construed Little’s Rutledge claim as a constitutional attack
on his conviction and found that, because Little had previously filed
    3
     Little’s June 17 filing was misdocketed, and does not appear in the
record. Little refiled the motion in November 2002. At the time Little
refiled the motion he was housed in a federal medical center in Texas.
   4
     Little’s motion raised other claims not relevant on appeal. As men-
tioned, supra note 3, Little’s original motion is not included in the record
in this case; however, his supplemental motion illuminating his Rutledge
claim is in the record. As discussed infra, the district court viewed Lit-
tle’s motion as raising two claims, one under Rutledge and one for sen-
tencing credit.
   5
     Section 3568 provides, in relevant part, "[t]he Attorney General shall
give any such person credit toward service of his sentence for any days
spent in custody in connection with the offense or act for which sentence
was imposed." 18 U.S.C.A. § 3568. That section was replaced in the
Sentencing Reform Act of 1984 by 18 U.S.C.A. § 3585(b) (West 2000),
however, "[s]ection 3568 applies to offenses committed before Novem-
ber 1, 1987." Randall v. Whelan, 938 F.2d 522, 524 n. 2 (4th Cir. 1991).
                         UNITED STATES v. LITTLE                           5
§ 2255 motions, it lacked jurisdiction to consider Little’s claim.
Instead, the district court instructed Little to request authorization to
file a successive § 2255 motion in this court. The district court also
warned Little that he would be subject to monetary penalty if he con-
tinued filing frivolous motions.

   The district court mailed its January 10 order to FCI Butner, Lit-
tle’s former address. Little, however, was at that time being housed
at a federal medical center in Texas and the order was returned to the
court as undelivered.6 The district court resent the order, and Little
received some correspondence from the district court on February 10,
2003. On February 12, 2003, Little sent a letter to the district court
clerk, requesting an update on the status of his case. Little stated that,
although he "received a ruling from the Court" on February 10, he
believed that this order addressed one of his prior motions. He stated
that "[t]o date no response has been received to [the Rule 35(a)]
motion." (J.A. at 34A.) Little requested that the district court consider
his Rule 35(a) motion and also noted that the court had sent recent
correspondence to his former address. Little sent a similar letter to the
district judge himself, stating that "you[ ] may have been subjected to
reviewing a dated motion," and that "[a] more recent motion [,the
Rule 35(a) motion], however, was filed on June 17, 2002." (J.A. at
34C.) On April 11, 2003, the district court mailed the January 10
order again, and Little received it on April 14, 2003. Seven days later,
on April 21, Little filed a notice of appeal with the district court.

   The district court construed Little’s April 21 notice of appeal as a
motion under Federal Rule of Appellate Procedure 4(b)(4) (FRAP),7
that is, a Motion for Leave to File Untimely Appeal. The district court
found that Little received the January 10 order on February 10, 2003,
but that he was confused as to its contents at that time.8 The district
  6
    Regrettably, the Bureau of Prisons failed to notify the district court of
Little’s change of address. The district court also overlooked the new
address contained in Little’s pleadings.
  7
    Federal Rule of Appellate Procedure 4(b)(4) permits a district court,
with or without motion, to extend the 10 day appeals period for criminal
appeals by 30 days upon a showing of excusable neglect or good cause.
Fed. R. App. P. 4(b)(4).
  8
    Although the district court’s finding that Little received the order in
February is not relevant to our discussion, this finding is clearly errone-
6                        UNITED STATES v. LITTLE
court recognized the ten-day time limitation on filing an appeal in a
criminal case, and decided that it would "treat the April 11, 2003
remailing as starting the appeals period anew." (J.A. at 43.) With
April 12, 2003 as the start date of the ten-day period, the district court
considered Little’s April 21, 2003 pro se notice of appeal as timely.
On appeal, counsel was appointed for Little.

                                     II.

   This case was originally placed on the oral argument calendar for
consideration of whether the district court had the power to republish
its January 10 order on April 11 to permit Little to effect a timely
appeal. Prior to oral argument, we requested supplemental briefing,
asking whether the claims in Little’s Rule 35(a) motion should be
construed as either a successive § 2255 motion or a § 2241 petition,
or both. Little argues that his claims are properly cognizable under
Rule 35(a), and that his appeal of the district court’s order was timely.
The Government contends that Little’s Rule 35(a) motion should be
construed as a § 2241 petition requesting sentencing credit. And,
because Little is currently housed in a federal medical center in
Texas, the Government requests that we dismiss Little’s § 2241 claim
for him to refile in the proper venue. In the alternative, the Govern-
ment argues that, assuming Little’s motion is cognizable under Rule
35(a), the district court lacked the power to republish its January 10
order, and Little’s appeal of that motion would be untimely.

   For the reasons stated in Part III, we agree, in part, with the Gov-
ernment. We conclude that Little’s 35(a) motion raises claims that are
properly brought under § 2255 and § 2241. On Little’s § 2241 claim
for sentencing credit, the Western District of North Carolina is not the
proper venue to consider that claim because Little is currently incar-
cerated in a federal medical center in Texas. Accordingly, we dismiss
that claim without prejudice. Turning to Little’s § 2255 claim,
because Little has already litigated a § 2255 motion, we treat his

ous. The district court based this finding on what it thought was Little’s
concession in his April 21 notice of appeal that he received the order in
February. Little’s notice of appeal, however, specifically states that Little
did not receive the order until April 14.
                         UNITED STATES v. LITTLE                          7
appeal of the district court’s ruling in this case as a request for autho-
rization to file a successive § 2255 motion and deny that request. For
the reasons discussed in Part IV, even if we were to credit Little’s
argument that his claims arise under Rule 35(a), we would lack juris-
diction to consider it because Little’s appeal of the denial of that
motion would be untimely.

                                    III.

   Former Federal Rule of Criminal Procedure 35(a) provided that
"[t]he court may correct an illegal sentence at any time and may cor-
rect a sentence imposed in an illegal manner within the time provided
herein for the reduction of sentence." Fed. R. Crim. P. 35(a) (West
1976). Rule 35(a) motions are neither civil motions nor civil collateral
attacks on a conviction and sentence; instead, Rule 35(a) motions are
part of the direct appeal of the criminal conviction. Landrum, 93 F.3d
at 125. Because former Rule 35(a) has no time limitations, motions
brought under that Rule are limited to those requesting the correction
of illegal sentences. Hill v. United States, 368 U.S. 424, 430 (1962).
A sentence is not illegal within the meaning of Rule 35(a) if "[t]he
punishment meted out was not in excess of that prescribed by the rele-
vant statute, multiple terms were not imposed for the same offense,
nor were the terms of the sentence itself legally or constitutionally
invalid in any other respect."9 Id. When a federal prisoner files a Rule
35(a) motion raising claims that do not fit within its limited scope, we
will construe the claims under the appropriate motion or petition
heading. United States v. Pavlico, 961 F.2d 440, 443 (4th Cir. 1992)
(noting that a Rule 35(a) motion can be construed as a § 2255 motion
when the relief requested was available only under § 2255); see also
United States v. Winestock, 340 F.3d 200, 203 (4th Cir. 2003) (noting
"longstanding practice of courts to classify pro se pleadings from pris-
oners according to their contents, without regard to their captions.").

  In this case, Little has alleged that his sentence and conviction for
both Count One (conspiracy) and Count Forty (CCE) is illegal under
  9
   We have interpreted Hill’s third basis for a Rule 35(a) motion, sen-
tences that are legally or constitutionally invalid in any other respect, to
implicate only sentences that are "ambiguous or internally contradic-
tory." United States v. Pavlico, 961 F.2d 440, 443 (4th Cir. 1992).
8                            UNITED STATES v. LITTLE
Rutledge v. United States, 517 U.S. at 307 (1996), and that he was not
properly credited with time served on one of his sentences.10 We
address each claim in turn.

                                        A.

                               The Rutledge Claim

   In Rutledge, the Supreme Court held that § 846,11 conspiracy to dis-
tribute controlled substances, is a lesser-included offense of § 848,
continuing criminal enterprise.12 The Supreme Court further held that
    10
      The record reveals that Little previously has raised both of these
claims. In 1993, before Rutledge issued, Little filed a § 2255 motion con-
tending that he was improperly convicted of both conspiracy to distribute
a controlled substance and a continuing criminal enterprise. The district
court adopted the magistrate judge’s memorandum and recommendation
rejecting that claim. Little unsuccessfully raised a specific Rutledge argu-
ment in a 1997 Rule 35(a) motion. Little’s sentencing credit argument
was raised and rejected in his 1993 § 2255 motion. Because the question
of whether Little’s claims would be barred by res judicata or the law of
the case has not been raised by the Government and does not affect our
jurisdiction, we leave resolution of that question for future litigation.
   11
      The statute provides in full:
         Any person who attempts or conspires to commit any offense
         defined in this subchapter shall be subject to the same penalties
         as those prescribed for the offense, the commission of which was
         the object of the attempt or conspiracy.
21 U.S.C.A. § 846 (West 1999).
  12
     A continuing criminal enterprise is defined by statute as follows:
         A person is engaged in a continuing criminal enterprise if—
         (1) he violates any provision of this subchapter or subchapter
         II of this chapter the punishment for which is a felony, and
         (2) such violation is a part of a continuing series of violations
         of this subchapter or subchapter II of this chapter—
         (A) which are undertaken by such person in concert with five
         or more other persons with respect to whom such person occu-
         pies a position of organizer, a supervisory position, or any other
         position of management, and
                        UNITED STATES v. LITTLE                        9
the remedy in such cases is to vacate the conspiracy conviction and
any sentence attributed to that conviction.13 Little argues that he, too,
was convicted of both conspiracy and a continuing criminal enter-
prise, that either Count One or Count Forty of his 1987 conviction
must be vacated, and accordingly, he must be resentenced. In con-
tending that his claim sounds within Rule 35(a), Little notes that
Rutledge relies on the Double Jeopardy clause.

   Our research reveals that only the Seventh Circuit, in United States
v. Canino, 212 F.3d 383, 384 (7th Cir. 2000), has addressed the exact
question of whether a post-conviction motion premised on a Rutledge
violation falls within Rule 35(a). See also United States v. Jeffers,
2004 WL 2453754 (7th Cir. 2004) (reaffirming the continuing vitality
of Canino). Explaining that Rule 35(a) "does not cover arguments that
the conviction is itself improper," that court held that a Rutledge vio-
lation implicated an inmate’s conviction, not his sentence. Id.; see
also Rutledge, 517 U.S. at 303 (finding that the "conviction amounts
to cumulative punishment not authorized by Congress") (emphasis
added). Accordingly, the Seventh Circuit found that the inmate’s
argument "is exactly the kind of argument knocked out by Hill[, 368
U.S. at 430], and properly so unless Rule 35(a) is to subsume the
entire law of collateral review." Id.

   By its plain language, Rule 35(a) is limited to claims that a sen-
tence itself is illegal, not that the conviction underlying a sentence is
infirm. Fed. R. Crim. P. 35(a). In contrast, § 2255 permits prisoners
"claiming the right to be released upon the ground that the sentence
was imposed in violation of the Constitution or laws of the United
States" to attack their conviction and sentence in federal court. 28
U.S.C.A. § 2255 (emphasis added); see Davis v. United States, 417
U.S. 333, 344 (1974) (rejecting argument that § 2255 motions could

    (B) from which such person obtains substantial income or
    resources.
21 U.S.C.A. § 848(c).
  13
     The Supreme Court’s opinion affirmed the approach already in use
in this circuit. See United States v. Butler, 885 F.2d 195, 202 (4th Cir.
1989).
10                     UNITED STATES v. LITTLE
only attack a prisoner’s sentence because "[n]owhere in the history of
Section 2255 do we find any purpose to impinge upon prisoners’
rights of collateral attack upon their convictions.") (quotation marks
omitted). Little’s Rutledge claim attacks his conviction; Little alleges
that his conviction for Count One (conspiracy) must be vacated. Thus,
we agree with the Seventh Circuit and find that Little’s Rutledge
claim attacks his underlying conviction, not his sentence, and con-
strue Little’s Rutledge claim as a § 2255 motion. To find otherwise
would be to expand the scope of Rule 35(a) in a manner that would
impermissibly infringe upon collateral review pursuant to § 2255.

   Little, however, has already filed a § 2255 motion, so he must first
request authorization to file a successive motion pursuant to
§ 2244(b)(3) before filing a § 2255 motion with the district court.
When a prisoner brings a motion that is better construed as a succes-
sive § 2255 petition, we will construe the prisoner’s brief on appeal
as a request for authorization to file a successive § 2255 petition.
Winestock, 340 F.3d at 208. Following that precedent here, we con-
strue Little’s appellate brief as a request to file a successive § 2255
motion alleging his Rutledge claim. In order to obtain authorization
to file a successive § 2255 motion, a prisoner must show that his
claim is based on either:

     (1) newly discovered evidence that, if proven and viewed
     in light of the evidence as a whole, would be sufficient to
     establish by clear and convincing evidence that no reason-
     able factfinder would have found the movant guilty of the
     offense; or

     (2) a new rule of constitutional law, made retroactive to
     cases on collateral review by the Supreme Court, that was
     previously unavailable.

28 U.S.C.A. § 2255.

   Little has not argued that newly discovered evidence exists, and the
rule announced in Rutledge has not been made retroactive to cases on
collateral review. See Canino, 212 F.3d at 384; see also Underwood
v. United States, 166 F.3d 84, 87 n.2 (2d Cir. 1999) (noting Rutledge
does not announce a "new rule of constitutional law" because "[t]he
                        UNITED STATES v. LITTLE                        11
double jeopardy and separation of powers principles on which Rut-
ledge ultimately rests are not new"). Furthermore, Little’s § 2255
motion based on Rutledge is untimely because a § 2255 motion must
be filed within one year of the time that the Supreme Court first rec-
ognizes the constitutional right asserted. 28 U.S.C. § 2255 ¶ 6(3).
Therefore, we deny Little authorization to file a successive § 2255
motion with the district court.

                                   B.

                     The Sentencing Credit Claim

   Little’s second claim is that because the cocaine used to support his
1986 conviction was also used to support Counts One, Thirty-Three,
and Forty of the 1987 indictment, he is due sentencing credit for the
one year served in prison between the 1986 and 1987 convictions.
This claim is best characterized as an attack on the execution of his
sentence and not a collateral attack on his conviction. We have previ-
ously noted that challenges to the execution of a federal sentence are
properly brought under 28 U.S.C.A. § 2241.14 See In re Vial, 115 F.3d
1192, 1194 n.5 (4th Cir. 1997) (en banc). Little basically concedes
this point in his supplemental brief, but he contends that because his
claim rests upon a Double Jeopardy violation, it differs from other
§ 2241 challenges. We disagree. Challenging the execution of the sen-
tence based on a perceived constitutional violation does not remove
Little’s claim from § 2241. See Taylor v. Sawyer, 284 F.3d 1143 (9th
Cir. 2002) (reviewing a claim that BOP failed to make a state sen-
tence properly concurrent to a federal sentence under § 2241 even
though prisoner alleged BOP’s actions violated the Constitution).

   Thus, Little’s request for sentencing credit is properly brought
under § 2241, rather than Rule 35(a), and we must determine if Lit-
tle’s appeal of the district court’s denial of this claim is properly
before us for review. Section 2241 is not subject to the procedural
requirements of § 2244(b), so Little was permitted to bring this claim
  14
   That statute provides, in relevant part, that "[w]rits of habeas corpus
may be granted by the Supreme Court, any justice thereof, the district
courts and any circuit judge within their respective jurisdictions." 28
U.S.C.A. § 2241 (West 1994).
12                      UNITED STATES v. LITTLE
separately in the district court without first receiving authorization
from the circuit court.

    We must next determine whether Little’s appeal of the denial of his
§ 2241 petition was timely. Because section 2241 petitions are civil
actions, not criminal matters, the separate document requirement
applies. Federal Rule of Civil Procedure 58 requires that "[e]very
judgment and amended judgment must be set forth on a separate doc-
ument." A district court’s failure to place the civil judgment on a sep-
arate document, even though the judgment was entered on the court’s
docket, precludes the beginning of the appeal period under Federal
Rule of Appellate Procedure 4(a) for one-hundred and fifty days. See
Quinn v. Haynes, 234 F.3d 837, 843 (4th Cir. 2000) see also Fed. R.
Civ. P. 58(b)(2). In this case, because the district court did not enter
its judgment on a separate document, the sixty-day time limitation for
filing an appeal in FRAP 4(a)(1)(B) did not commence on January 10,
and Little’s April 21 notice of appeal is timely.15

   Turning to the merits of this claim, we begin with the axiom that
district courts are limited to granting habeas relief "within their
respective jurisdictions." 28 U.S.C. § 2241(a). As the Supreme Court
has explained, that statute requires "nothing more than that the court
issuing the writ have jurisdiction over the custodian." Braden v. 30th
Judicial Circuit Court, 410 U.S. 484, 495 (1973). Thus, "[w]henever
a § 2241 habeas petitioner seeks to challenge his present physical cus-
tody within the United States, he should name his warden as respon-
dent and file the petition in the district of confinement." Rumsfeld v.
  15
     Although the district court never entered a separate judgment below,
we need not remand the case for the issuance of a judgment that com-
plies with Federal Rule of Civil Procedure 58. We continue to have juris-
diction to hear the appeal where "(1) the District Court clearly evidenced
its intent that the opinion and order from which an appeal was taken
would represent the final decision in the case; (2) a judgment of dis-
missal was recorded in the clerk’s docket; and (3) the appellees did not
object to the taking of the appeal in the absence of a separate judgment."
Caperton v. Beatrice Pocahontas Coal Co., 585 F.2d 683, 690-91 (4th
Cir. 1978) (quotation marks omitted). Here, the district court intended its
January 10 order to be the final judgment, that order was recorded on the
docket, and the United States has not raised an objection to hearing the
appeal.
                        UNITED STATES v. LITTLE                        13
Padilla, 124 S. Ct. 2711, 2724 (2004). At the time Little refiled his
§ 2241 petition, he was confined in a federal medical center in Texas.
Accordingly, the district court was not the proper venue for Little’s
§ 2241 petition, and we must dismiss Little’s § 2241 petition without
prejudice for him to refile, if he so desires, in the proper United States
District Court. See Padilla, 124 S. Ct. at 2727 (ordering dismissal of
§ 2241 petition without prejudice).

                                   IV.

   Little resists our characterization of his claims and contends that
they are properly cognizable under Rule 35(a). Even if we were to
assume that Little’s claims fall within Rule 35(a), we would lack
jurisdiction to consider those claims because Little failed to file a
timely appeal. Rule 35(a) motions are considered criminal motions
and are covered by FRAP 4(b), which provides "[i]n a criminal case,
a defendant’s notice of appeal must be filed in the district court within
10 days" of the entry of judgment. Fed. R. App. P. 4(b). FRAP 4(b)(4)
permits the district court, with or without motion, to extend the time
period to thirty days from the expiration of the ten-day period "[u]pon
a finding of excusable neglect or good cause." FRAP 4(b) includes no
other exceptions, and its provisions are "mandatory and jurisdic-
tional." Browder v. Dep’t of Corr., 434 U.S. 257, 264 (1978). The dis-
trict court found that Little moved to reopen the appeals period on
April 21, far outside the forty-day period allotted by FRAP 4(b)(4).
The district court then granted Little’s request and treated the April
11 mailing of the order as a republication to permit Little to effect a
timely appeal. Thus, assuming Little’s motion was proper under Rule
35(a), his appeal would be timely only if the district court were per-
mitted to republish its January 10 order or if Little filed some docu-
ment within the forty-day period that constituted a notice of appeal.

   Little contends that his February 12, 2003 letter addressed to the
district court constituted a notice of appeal and that we need not
address the propriety of the district court’s republication order. Little
notes that this letter was sent within forty days of the judgment and
would be timely upon a showing of excusable neglect. We do not
believe his February 12, 2003 letter was a notice of appeal as required
by FRAP 3.
14                      UNITED STATES v. LITTLE
     FRAP 3(c)(1) states that a notice of appeal must:

       (A) specify the party or parties taking the appeal by nam-
       ing each one in the caption or body of the notice . . .

       (B) designate the judgment, order, or part thereof being
       appealed; and

       (C) name the court to which the appeal is taken.

   The requirements of FRAP 3 are mandatory and jurisdictional. Tor-
res v. Oakland Scavenger Co., 487 U.S. 312, 315-16 (1988). To ame-
liorate the harshness of the jurisdictional bar, FRAP 3 "should be
liberally construed," and even when a party files a notice of appeal
"that is technically at variance with the letter of a procedural rule, a
court may nonetheless find that the litigant has complied with the rule
if the litigant’s action is the functional equivalent of what the rule
requires." Id. at 316-17. We have held that the policy of construing
notices of appeal liberally applies "especially" to pro se filings.
United States v. Garcia, 65 F.3d 17, 19 (4th Cir. 1995). This principle
"does not, however, excuse noncompliance with the Rule." Smith v.
Barry, 502 U.S. 244, 248 (1992).

   Little argues that his February 12th letter, liberally construed, suf-
fices to meet the requirements of FRAP 3(c). We disagree. The letter
made no reference to the Fourth Circuit, or any circuit or appellate
court. Little’s letter was specifically addressed to the district court,
and requested action from that court. In fact, the word "appeal" does
not appear in the letter. Moreover, Little did not specify any order
from which he was appealing. Little admitted receiving an order on
February 10, 2003, but he believed that this order was responding to
a prior motion he had filed before the district court in 2001. Instead,
Little’s letter requested that the district court promptly address his
current Rule 35(a) motion. The entire purpose of Little’s letter was to
request that the district court take action upon his Rule 35(a) motion.
Accordingly, Little’s February 12, 2003, letter cannot constitute a
notice of appeal under FRAP 3(c). Thus, assuming Little’s motion
had been properly brought under Rule 35(a), his appeal of the denial
of that motion would be timely only if the district court had the power
to republish its January 10 order on April 11.
                         UNITED STATES v. LITTLE                       15
   In United States v. Schuchardt, 685 F.2d 901 (4th Cir. 1982), we
held that we lacked jurisdiction to hear an untimely appeal from a
criminal conviction even though the defendant lacked notice of the
original order. We noted that the time limitations embodied in FRAP
4(b) were mandatory and jurisdictional and that Federal Rule of Crim-
inal Procedure 49(c) was "generally interpreted" to "make the failure
of notice irrelevant to application of the jurisdictional rule" of FRAP
4(b). Id. at 902. Federal Rule of Criminal Procedure 49(c) provides:

       When the court issues an order on any post-arraignment
       motion, the clerk must provide notice in a manner provided
       for in a civil action. Except as Federal Rule of Appellate
       Procedure 4(b) provides otherwise, the clerk’s failure to
       give notice does not affect the time to appeal, or relieve —
       or authorize the court to relieve — a party’s failure to
       appeal within the allowed time.

Fed. R. Crim. P. 49(c)(3) (emphasis added).

   The second sentence of Rule 49(c) was added in 1966 specifically
to combat the courts’ practice of extending appeals periods when par-
ties had failed to receive notice of a court’s order. See Fed. R. Crim.
P. 49 Advisory Committee Notes (explaining that the amendments
changed the prior general rule that "in the event of such failure or
delay ‘the time for taking an appeal runs from the date of later actual
notice or receipt of the clerk’s notice rather than from the date of
entry of the order’" and that FRAP 4(b) excusable neglect period
means there is "[n]o need . . . for an indefinite extension without time
limit beyond the 30 day period").16

  Thus, we are compelled to find that, pursuant to FRAP 4(b), Rule
49(c) and our precedent in Schuchardt, the district court was not per-
  16
     We note that an exception to the dictates of Rule 49(c) might lie
where necessary, as a ministerial matter, to effectuate the sound adminis-
tration of justice in avoiding possible due process violations. See United
States v. Schuchardt, 685 F.2d 901, 902 (4th Cir. 1982) (noting that the
case did not "contain unique facts which alone excuse noncompliance
with the rule [that FRAP 4(b) is mandatory and jurisdictional].") No such
argument has been raised in this case.
16                      UNITED STATES v. LITTLE
mitted to republish its order in a criminal case so as to authorize Little
to effect a timely appeal. Little concedes this point in his opening
brief. Accordingly, because the district court lacked the power to
republish its January 10 order, even assuming that Little’s motion is
cognizable under Rule 35(a), his appeal would be untimely, and we
would lack jurisdiction to consider it.

                                   V.

   In conclusion, we construe Little’s purported 35(a) motion as a
§ 2255 motion and a § 2241 petition for sentencing credit. We con-
strue Little’s appeal of the denial of the § 2255 motion as a request
for authorization to file a successive § 2255 motion and deny that
request. Likewise, we dismiss the appeal of Little’s § 2241 claim
without prejudice to permit Little to file that claim in the appropriate
district court. Moreover, even were we to assume that Little’s motion
was proper under Rule 35(a), we would lack jurisdiction to consider
his appeal.

                             AUTHORIZATION DENIED TO FILE A
                                   SUCCESSIVE § 2255 MOTION;
                           PETITION FOR § 2241 WRIT DISMISSED
                                          WITHOUT PREJUDICE